DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 1/28/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL A MARCHESCHI/               Supervisory Patent Examiner, Art Unit 1799   
                                                                                                                                                                                      
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive, and the previously presented rejection is maintained. However, this Office Action will also present new .
Regarding the previously presented rejection of claim 6, Applicant has argued that the Examiner has erred in giving an unreasonably broad interpretation to the claim term “hose barb” and that the art cited by the Examiner therefore does not anticipate the claimed port feature including a hose barb and sensor feature including a hose barb. Applicant has also argued that the nut disclosed by the prior art does not read on a sealing element. As explained in the prior Office Action, the broadest reasonable interpretation of a hose barb is a cylindrical part comprising a projection extending perpendicularly or obliquely from the longitudinal axis of the cylindrical part, the projection allowing for a push-on connection (e.g. of plastic or rubber tubing) that is not easily disconnected (by virtue of the outward extension of the projection). Applicant has countered the Examiner’s interpretation of the term “hose barb” by presenting two dictionary definitions of a barb, and has emphasized that these definitions include a sharp projection pointing backward/angled away from the main point. However, these definitions are for a barb, i.e., an object serving to injure or pierce such as an arrow or fishhook as stated by the definitions, rather than a hose barb. The term “hose barb” does not appear in the Merriam-Webster Dictionary or the Oxford Dictionary; however, numerous resources are available that would apprise one of ordinary skill in the art of the meaning of the term hose barb. Two such references will be discussed below. These references are not relied upon to form a new grounds of rejection, but only to provide evidence to support the Examiner’s previously stated assertion that the broadest reasonable interpretation of the term hose barb is a cylindrical part comprising a projection extending perpendicularly or obliquely from the longitudinal axis of the cylindrical part, the projection allowing for a push-on connection that is not easily disconnected.
An article entitled “Selecting the Right Hose Barb-What You Need to Know” (already of record) provided by the website of Holland Applied Technologies, a manufacturer of sanitary connectors, 
A screenshot of the products offered by northwesthydraline.com (already of record), cached by the Internet Archive on 2/22/2015, shows an offering of many different types of hose barbs. Some of those displayed have the “sharp” projection discussed by Applicant (see image captioned “Barbed Hose Mender, Stainless), while others have a non-sharp hemispherical or “beaded” projection (see image captioned “Beaded End Hose Barbs, Zinc). From this reference, one of ordinary skill in the art would understand that there are many different styles of fittings that can be classed as a “hose barb” and that a fitting need not have a sharp projection to be a hose barb. Therefore, interpreting the claim term “hose barb” to mean that a sharp projection is required would unduly limit the claim term. 
Although the instant Application does contain figures showing hose barbs having a sharp projection (Figs. 4a-4d, as noted by Applicant), the written description does not indicate that the claim term “hose barb” must be interpreted to include only those hose barbs having sharp edges. Therefore, the claim term should not be interpreted to be limited to only that particular type of hose barb. 
As discussed in the prior Office Action, MacBride et al. discloses positioning a sensor (10) within a port (22) of a bioreactor (12). The Examiner annotated Fig. 1 of MacBride et al. to point out that each of the sensor and the port comprise a respective hose barb. In this Office Action, Fig. 2, which is a zoomed in view of the structure shown in Fig. 1, will be annotated to more easily show the same hose barbs that were discussed in the prior Office Action. MacBride et al. discloses, as discussed in the prior 
As to the claimed sealing element, the Examiner maintains that the nut (26) disclosed by MacBride et al. reads on being a sealing element because it secures the sensor within the port. Applicant asserts that the O-ring (24) is actually sealing the sensor to the port; however, it is clear from the disclosure of MacBride et al. that the nut (26) functions to secure the sensor with respect to the O-ring and the port and thereby facilities a seal (see col. 7 lines 1-22 and Fig. 1, previously cited in the Office Action) and therefore the nut reads on a sealing element. 

    PNG
    media_image1.png
    952
    1343
    media_image1.png
    Greyscale


Regarding claim 13, Applicant has argued that the combination of MacBride et al. and Feltham does not teach wherein the sealing element is a polymeric tube because the probe seal (40) provided by Feltham is alleged to not be functional for securing a sensor to a port. The Examiner asserts that MacBride et al. discloses a hose barb, as set forth above, and a sealing element (26) comprising a ring nut that encircles a perimeter of both the sensor (10) and the port (22) so as to secure the sensor to the 
Feltham discloses a method of sealably coupling a sensor (60) to a port (16) of a bioreactor comprising coupling a sealing element (40) to the sensor and the port such that the sealing element encircles a perimeter of both the sensor and the port (para. 27-30, 34-36) (Figs. 1-6), wherein the sealing element is an elastomeric tube configured to slide over and compress against the circumference of each of the sensor and the port (para. 29-30). Contrary to Applicant’s assertion that it is a cable tie rather than the sealing element (40) that achieves the sealing, Feltham discloses specifically that the probe seal “forms a reliable seal between the sensor port 16 and the sensor probe 60 which prevents fluid in the processing chamber 12 from leaking past the probe seal” (para. 28). The Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the sealing element disclosed by MacBride et al. to comprise an elastomeric tube as taught by Feltham rather than a ring nut in order to overcome the notoriously well-known disadvantages associated with nuts (e.g. stripping of threads). Furthermore, such a modification would not require a substantial reworking of the probe and sensor already disclosed by MacBride et al. As discussed in the prior Office Action, the sealing element (40) of Feltham is functionally analogous to the sealing element (26) of MacBride et al. as both are hollow cylinders encircling both a probe and a sensor to make a secure connection therebetween. Therefore, it would have been well within the purview of one of ordinary skill in the art to make the modification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 6, 8-10, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacBride et al. (US Patent 4,577,110) (already of record).
Regarding claim 6, MacBride et al. discloses a method of sealably coupling a sensor (10) to a fermenter (12) (reads on a bioreactor) (col. 3 lines 19-23, col. 5 line 55-col. 6 line 15, col. 7 lines 1-22) (see Figs. 1-2, sheets 1-2 of 8), the method comprising:
locating a port (22) on the bioreactor (12), the port (22) configured to receive a sensing element (37) of the sensor (10) (Abstract, col. 7 lines 1-45) (Figs. 1-2), the port (22) having a port feature including a hose barb (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below, showing the port 22 having a port feature including a hose barb at a distal end thereof facing away from the bioreactor 12);
positioning the sensor (10) within the port (22) such that the sensing element (37) is exposed to an interior of the bioreactor (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1), wherein positioning the sensor (10) within the port (22) comprises providing a hose barb of a sensor feature (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below, showing the sensor 10 having a sensor feature comprising a hose barb at a distal end thereof facing towards from the bioreactor 12) adjacent to the hose barb of the port feature (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1); and
coupling a sealing element (26) to the sensor (10) and the port (22) such that the sealing element (26) extends over the hose barb of the port feature and the hose barb of the sensor feature (col. 7 lines 19-20) (see annotated Fig. 1, below).

    PNG
    media_image2.png
    1086
    1122
    media_image2.png
    Greyscale

Regarding claim 8, MacBride et al. does not expressly teach that providing the sensor feature adjacent to the port feature determines a depth of the sensing element within the port.
Nonetheless, MacBride et al. discloses that the hose barb of the sensor feature abuts directly against the hose barb of the port feature when the sensor (10) comprising the sensing element (37) is introduced within the port (22) (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (see annotated Fig. 1, above).
Specifically, MacBride et al. discloses that the sensor (10) is positioned within the port (22) such that the lower distal end of the sensor comprising the sensing element (37) is first inserted through the port into 
Regarding claim 9, MacBride et al. discloses that the sensor feature has a directionality opposed to the port feature (the hose barb of the sensor feature has a face extending perpendicular to the longitudinal axis of the sensor 10, and this face is opposed to the hose barb of the port feature, see annotated Fig. 1, above; thus, the limitation of the sensor feature having a directionality opposed to the port feature is met).
Regarding claim 10, MacBride et al. discloses that the sensor feature and the port feature have the same directionality (a longitudinal axis for both the hose barb of the sensor feature and the hose barb of the port feature extend perpendicular to the longitudinal axis of the sensor 10, see annotated Fig. 1, above; thus, the limitation of the sensor feature and the port feature having the same directionality is met).
Regarding claim 22, MacBride et al. discloses a method of sealably coupling a sensor (10) to a fermenter (12) (reads on a bioreactor) (col. 3 lines 19-23, col. 5 line 55-col. 6 line 15, col. 7 lines 1-22) (see Figs. 1-2, sheets 1-2 of 8), the method comprising:
locating a port (22) on the bioreactor (12), the port (22) configured to receive a sensing element (37) of the sensor (10) (Abstract, col. 7 lines 1-45) (Figs. 1-2);
 positioning the sensor (10) within the port (22) such that the sensing element (37) is exposed to an interior of the bioreactor (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1), wherein positioning the 
coupling a sealing element (26) to the sensor (10) and the port (22) such that the sealing element (26) extends along a perimeter of the sensor (10) and spans an interface between the sensor (10) and the port (22) (col. 7 lines 19-20) (Figs. 1-2).

    PNG
    media_image2.png
    1086
    1122
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over MacBride et al. (US Patent 4,577,110) (already of record).
Regarding claim 12, MacBride et al. discloses that the method comprises coupling the sealing element (26) to the sensor (10) and operating (i.e., actuating) the sensor to emit a beam of light towards microorganisms within the bioreactor to monitor growth thereof while the sealing element (26) is coupled to the sensor (10) such that the sensor (10) is secured within the bioreactor (col. 7 lines 1-52, col. 9 lines 9-49) (Figs. 1-2). Thus, it is understood from the disclosure of MacBride et al. that the step of coupling the sealing element (26) to the sensor (10) is performed to secure the position of the sensor (10) with respect to the bioreactor for accurate monitoring of the microorganisms population therein, and MacBride et al. is taken to disclose that coupling the sealing element to the sensor occurs prior to actuating the sensor within the port.
not disclose that coupling the sealing element to the sensor occurs prior to actuating the sensor within the port, it would have been obvious to modify the method disclosed by MacBride et al. such that these steps occur in such an order. MacBride et al. discloses that the method includes both the step of coupling the sealing element to the sensor and actuating the sensor within the port while the sealing element is coupled to the sensor, as set forth above. It is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04). The skilled artisan would have found it obvious to modify the method disclosed by MacBride et al. such that coupling the sealing element to the sensor occurs prior to actuating the sensor, as such a modification would result in the predictable and desirable outcome of securing the position of the sensor with respect to the bioreactor, thereby improving the ability of the sensor to monitor growth of a microorganism population of interest within the bioreactor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacBride et al. (US Patent 4,577,110) (already of record) in view of Feltham (US Patent Application Publication 2015/0030514) (already of record).
Regarding claim 13, MacBride et al. discloses that the sealing element (26) extends over the hose barb of the port feature and the hose barb of the sensor feature, as set forth above, such that the 
The difference between the claimed sealing element and the prior art sealing element is that MacBride et al. discloses that the sealing element is ring nut (col. 7 lines 19-20) rather than a polymeric tube.
Feltham discloses a method of sealably coupling a sensor (60) to a port (16) of a bioreactor (12) (Figs. 1-6, sheets 1-5 of 5) comprising positioning the sensor (60) within the port (16) such that the sensing element is exposed to an interior of the bioreactor (para. 25, 36-37) and coupling a sealing element (40) to the sensor (60) and the port (16) such that the sealing element (40) encircles a perimeter of both the sensor (60) and the port (16) so as to improve a seal therebetween (para. 27-30, 34-36; see Figs. 1-6). Feltham discloses that the sealing element is an elastomeric tube configured to slide over and compress against the circumference of each of the sensor (160) and the port (16) (para. 29-30).
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the sealing element disclosed by MacBride et al. to comprise an elastomeric tube rather than a ring nut, as Feltham discloses that such an elastomeric sealing element is known in the art to be effective in encircling the connection between a sensor and a bioreactor port to form a seal therebetween, and the skilled artisan would have recognized that replacing the ring nut sealing element with an elastomeric tube sealing element would achieve the desired feature of maintaining a seal between the sensor and the port while avoiding the structural disadvantages associated with nuts (e.g., stripping of the threads). 
Regarding claim 14, MacBride et al. in view of Feltham teaches the sealing element comprising elastomeric tubing, as set forth above.


Claims 6, 8-9, 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MacBride et al. (US Patent 4,577,110) (already of record) in view of Braet (US Patent Application Publication 2010/0255526).
Regarding claim 6, MacBride et al. discloses a method of sealably coupling a sensor (10) to a fermenter (12) (reads on a bioreactor) (col. 3 lines 19-23, col. 5 line 55-col. 6 line 15, col. 7 lines 1-22) (see Figs. 1-2, sheets 1-2 of 8), the method comprising:
locating a port (22) on the bioreactor (12), the port (22) configured to receive a sensing element (37) of the sensor (10) (Abstract, col. 7 lines 1-45) (Figs. 1-2), the port (22) having a port feature (see circumferentially extending ridge portion of port 22 which engages with element 26, Figs. 1-2; see also annotated Fig. 1, below);
positioning the sensor (10) within the port (22) such that the sensing element (37) is exposed to an interior of the bioreactor (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1), wherein positioning the sensor (10) within the port (22) comprises providing a sensor feature (see circumferentially extending ridge portion of sensor which engages with element 26, Figs. 1-2; see also annotated Fig. 1, below) adjacent to the port feature (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1); and
coupling a sealing element (26) to the sensor (10) and the port (22) such that the sealing element (26) extends over the port feature and the sensor feature (col. 7 lines 19-20) (see annotated Fig. 1, below).




    PNG
    media_image3.png
    652
    635
    media_image3.png
    Greyscale

	It is believed that the claim limitations regarding the port feature including a hose barb and the sensor feature including a hose barb are met by the disclosure of MacBride et al. (see rejection under 35 U.S.C. 102(a)(1), above); however, should it be found that MacBride et al. does not disclose the claim limitations relating to the hose barbs, it would have been obvious to modify the method of MacBride et al. based on the prior art.
	In the invention of MacBride et al., the purpose of the port feature, sensor feature, and sealing element is to securely couple a probe, which is disposed outside of the fermenter, to a port of the fermenter. Braet et al. discloses that it was known in the art to use hose barbs along with a sealing element to secure an exterior element to the port of a bioreactor.
	Specifically, Braet et al. discloses a bioreactor (501) (Abstract, para. 48) (Figs. 4a-9, sheets 5-10 of 13) comprising a port (420) that is configured to receive a sensing element of a sensor (para. 46, 51-53) (Figs. 4a-9). Much like the port of the invention of MacBride et al., the port (420) disclosed by Braet 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of MacBride et al. such that the port feature includes a hose barb and the sensor feature includes a hose barb, wherein positioning the sensor within the port comprises providing the hose barb of the sensor feature adjacent to the hose barb of the port feature and coupling a sealing element comprising a polymeric tube to extend over the hose barb of the port feature and the hose barb of the sensor feature (i.e., by replacing the sealing feature 26 disclosed by MacBride et al. with a polymeric silicone tube as in Braet et al.), as Braet et al. discloses that it was known in the art to use respective hose barbs and a polymeric tube to couple an external element to the port of a bioreactor in such a manner, and the skilled artisan would have recognized the advantages in 
Regarding claim 8, MacBride et al. does not expressly teach that providing the sensor feature adjacent to the port feature determines a depth of the sensing element within the port.
Nonetheless, MacBride et al. discloses that the sensor feature abuts directly against the port feature when the sensor (10) comprising the sensing element (37) is introduced within the port (22) (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (see annotated Fig. 1, above), with MacBride et al. in view of Braet et al. teaching wherein the port feature and the sensor feature, respectively, comprise a hose barb, as set forth above.
Specifically, MacBride et al. discloses that the sensor (10) is positioned within the port (22) such that the lower distal end of the sensor comprising the sensing element (37) is first inserted through the port into the bioreactor interior, and the sensor continues to advance through the port until the sensor feature abuts against the port feature (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (see annotated Fig. 1, above). As such, the method disclosed by MacBride et al. would necessarily determine a depth of the sensing element within the port by providing the sensor feature adjacent to the port feature, because at such a time during insertion of the sensor through the port that the sensor feature contacts the port feature, advancement of the sensing element at the lower distal end of the sensor through the port would be halted, thus determining the depth of the sensing element.

Regarding claim 12, MacBride et al. discloses that the method comprises coupling the sealing element to the sensor and operating (i.e., actuating) the sensor to emit a beam of light towards microorganisms within the bioreactor to monitor growth thereof while the sealing element is coupled to the sensor such that the sensor is secured within the bioreactor (col. 7 lines 1-52, col. 9 lines 9-49) (Figs. 1-2), with MacBride et al. in view of Braet et al. teaching the hose barbs and a polymeric tube sealing element as set forth above. Thus, it is understood from the disclosure of MacBride et al. that the step of coupling the sealing element to the sensor is performed to secure the position of the sensor with respect to the bioreactor for accurate monitoring of the microorganism population therein, and MacBride et al. is taken to disclose that coupling the sealing element to the sensor occurs prior to actuating the sensor within the port.
Should it be found that MacBride et al. does not disclose that coupling the sealing element to the sensor occurs prior to actuating the sensor within the port, it would have been obvious to modify the method of MacBride et al. such that these steps occur in such an order. MacBride et al. discloses that the method includes both the step of coupling the sealing element to the sensor and actuating the sensor within the port while the sealing element is coupled to the sensor, as set forth above. It is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04). The skilled artisan would have found it obvious to modify the method disclosed by MacBride et al. such that coupling the sealing element to the sensor occurs prior to actuating the sensor, as such a modification would result in the predictable and desirable outcome of 
Regarding claim 13, MacBride et al. in view of Braet et al. teaches wherein the sealing element is a polymeric tube, as set forth above.
Regarding claim 22, MacBride et al. discloses a method of sealably coupling a sensor (10) to a fermenter (12) (reads on a bioreactor) (col. 3 lines 19-23, col. 5 line 55-col. 6 line 15, col. 7 lines 1-22) (see Figs. 1-2, sheets 1-2 of 8), the method comprising:
locating a port (22) on the bioreactor (12), the port (22) configured to receive a sensing element (37) of the sensor (10) (Abstract, col. 7 lines 1-45) (Figs. 1-2);
 positioning the sensor (10) within the port (22) such that the sensing element (37) is exposed to an interior of the bioreactor (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1), wherein positioning the sensor (10) within the port (22) comprises providing a sensor feature (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below) adjacent to a port feature (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below); and
coupling a sealing element (26) to the sensor (10) and the port (22) such that the sealing element (26) extends along a perimeter of the sensor (10) and spans an interface between the sensor (10) and the port (22) (col. 7 lines 19-20) (Figs. 1-2).


    PNG
    media_image3.png
    652
    635
    media_image3.png
    Greyscale

	It is believed that the claim limitations regarding the port feature including a hose barb and the sensor feature including a hose barb are met by the disclosure of MacBride et al. (see rejection under 35 U.S.C. 102(a)(1), above); however, should it be found that MacBride et al. does not disclose the claim limitations relating to the hose barbs, it would have been obvious to modify the method of MacBride et al. based on the prior art.
	In the invention of MacBride et al., the purpose of the port feature, sensor feature, and sealing element is to securely couple a probe, which is disposed outside of the fermenter, to the port of the fermenter. Braet et al. discloses that it was known in the art to use hose barbs along with a sealing element to secure an exterior element to the port of a bioreactor.
	Specifically, Braet et al. discloses a bioreactor (501) (Abstract, para. 48) (Figs. 4a-9, sheets 5-10 of 13) comprising a port (420) that is configured to receive a sensing element of a sensor (para. 46, 51-53) (Figs. 4a-9). Much like the port of the invention of MacBride et al., the port (420) disclosed by Braet 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of MacBride et al. such that the port feature includes a hose barb and the sensor feature includes a hose barb, wherein positioning the sensor within the port comprises providing the hose barb of the sensor feature adjacent to the hose barb of the port feature and coupling a sealing element comprising a polymeric tube to extend along a perimeter of the sensor and span an interface between the sensor and the port (i.e., by replacing the sealing feature 26 disclosed by MacBride et al. with a polymeric silicone tube as in Braet et al.), as Braet et al. discloses that it was known in the art to use respective hose barbs and a polymeric tube to couple an external element to the port of a bioreactor in such a manner, and the skilled artisan would have recognized the . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MacBride et al. (US Patent 4,577,110) (already of record) in view of Braet (US Patent Application Publication 2010/0255526) as applied to claim 6, above, and in further view of Damren et al. (US Patent Application Publication 2014/0260712) (already of record).
Regarding claim 10, MacBride et al. in view of Braet et al. teaches the hose barb of the sensor feature and the hose barb of the port feature, as set forth above.
The prior art combination is silent as to wherein the sensor feature and the port feature have the same directionality.
Damren et al. discloses a bioreactor (512) comprising a port (72) through which a sensor can be introduced (para. 29, 34-35) (Figs. 1a-1b, sheet 1 of 7). The port (72) and a sensor assembly (100) comprise respective hose barbs that allow a connection between the port and the sensor assembly for introduction of the sensor into the bioreactor (para. 34-35), and the figures of Damren et al. depict a hose barb of the port having a same slope orientation (same directionality) as that of a hose barb of the sensor assembly (see annotated Fig. 1a, below).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the sensor feature and the port feature taught by .

    PNG
    media_image4.png
    478
    930
    media_image4.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacBride et al. (US Patent 4,577,110) (already of record) in view of Braet (US Patent Application Publication 2010/0255526), or alternatively, over MacBride et al. (US Patent 4,577,110) (already of record) in view of Braet (US Patent Application Publication 2010/0255526) and in further view of Arnold et al. (US Patent Application Publication 2015/0132840).
Regarding claim 14, MacBride et al. in view of Braet et al. teaches wherein the sealing element comprises silicone tubing, as set forth above. Although Braet et al. does not expressly teach wherein the tubing is elastomeric, silicone is an elastomeric material and the prior art combination is considered to necessarily meet the limitation.
not teach elastomeric tubing, Arnold et al. discloses that it was known in the art of bioreactor systems to form a tube configured to be pushed onto a connector from an elastomeric material (para. 91-92, 105-107) (Figs. 1-5, sheets 1-17 of 17).
 It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the silicone tube sealing element taught by MacBride et al. in view of Braet et al. to comprise elastomeric tubing, as taught by Arnold et al., in order to use a tubing material recognized in the art to be effective for mating with a connector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799